AMERICAN AIRLINES 2008 ANNUAL INCENTIVE PLAN Background As part of the restructuring process that took place in April 2003, three new broad-based variable compensation plans were created: the Broad Based Employee Stock Option Plan, a new Profit Sharing Plan and the Annual Incentive Plan (the “Plan” or “AIP”). The framework for the Plan was developed during the restructuring, but the specific plan metrics were left to the discretion of the Board of Directors (sometimes referred to as the “Board”). The Board has determined that for 2008 there will be two components to the Plan – customer service and financial.While related, the two components will be treated separately.The financial component will provide an award if the company meets annual financial goals.The customer service component will provide an award if the company meets customer satisfaction and dependability goals, regardless of its financial performance.Providing the opportunity for a customer service payout without meeting financial hurdles recognizes that the company’s performance in the two areas most important to our customers – dependability and customer satisfaction – will contribute to improved profitability. These broad-based compensation plans have been designed to allow all employees throughout the American Airlines team to share in the company’s success.The Plan provides the opportunity to share immediately in that success by taking concrete steps in each employee’s everyday work that will move the company towards profitability. With input from our employees, the unions and the Board, these broad-based variable compensation programs will continue to evolve.Today, they form the building blocks necessary to ensure that everyone is able to share in the company’s success. Definitions Capitalized terms not otherwise defined in the Plan will have the meanings set forth in the 2003 Employee Stock Incentive Plan (the “2003 Stock Plan”). “AMR” is defined as AMR Corporation. “Affiliate” is defined as a subsidiary of AMR or any entity that is designated by the Committee as a participating employer under the Plan, provided that AMR directly or indirectly owns at least 20% of the combined voting power of all classes of stock of such entity. “American” is defined as AMR less AMR subsidiaries other than American Airlines, Inc. and its subsidiaries. “American Airlines” is defined as American Airlines, Inc. “American’s Pre-Tax Earnings Margin” is a percentage and is defined as American’s earnings, relative to its revenues, before any applicable income tax expense, excluding any profit sharing accruals and any accruals under the Plan, and excluding any accounting adjustments or extraordinary or unusual items as may be determined by the Committee in its discretion, after consultation with AMR’s independent auditors. “Annual A+14 Rank” is defined as American’s relative rank with respect to the Competitors in the category of “Arrivals within 14 minutes (A+14)” as determined by the U.S. Department of Transportation (DOT).This ranking is based on DOT’s monthly domestic A+14 data aggregated for the Plan Year.To the extent that at any point during the Plan Year a Competitor ceases to report A+14 data, that Competitor’s data will be excluded from the calculation for the month in which it ceases to report A+14 data, and for future months until the Competitor begins to report A+14 data for a full month. “Committee” is defined as the Compensation Committee of the AMR Board of Directors. “Competitor” is defined as one of AirTran Airways, Alaska Airlines, Continental Airlines, Delta Air Lines, Frontier Airlines, JetBlue Airways, Northwest Airlines, Southwest Airlines, United Air Lines and US Airways.During the Plan Year, the Committee delegates to the Incentive Compensation Committee the authority to modify the universe of companies that comprise the definition of “Competitor”. “Customer Satisfaction Survey” is defined as American’s internal customer satisfaction survey, administered by American on a monthly basis. “Eligible Earnings” is defined by the nature of the work group.For employees who are represented by a union, the definition of Eligible Earnings will be the definition contained in the Letter of Agreement between the union and the company.For employees who are not represented by a union, the definition of Eligible Earnings will be identical to the term “Qualified Earnings” under the 2003 American Airlines Employee Profit Sharing Plan. "Fund" is defined as the fund, if any, accumulated in accordance with this Plan. “Letters of Agreement” is defined as the agreements reached with the Allied Pilots Association, Association of Professional Flight Attendants and the Transport Workers Union during the April 2003 restructuring process that defined the framework of the Plan. “Likelihood to Recommend Score” is defined as the arithmetic mean score in the category Likelihood to Recommend of responses from passengers in all cabins, as reported monthly in American’s on-line Customer Satisfaction Survey. “Likelihood to Recommend Target” is defined as the monthly Likelihood to Recommend Score for the same month in the year prior to the Plan Year, plus one percentage point. “Measure” is defined, as appropriate, as American’s Pre-Tax Earnings Margin, Monthly D-0 Performance, Annual A+14 Rank or Likelihood to Recommend Score. “Monthly D-0 Performance” is defined as the percentage of scheduled system revenue operations for a given month departing at or before scheduled departure time. “Monthly D-0 Target” is defined as American’s internal target for American’s MonthlyD-0 Performance. “Named Executive Officers” is defined as the officers of American who are named in the AMR proxy statement that reports compensation for the year in which awards under the Plan are earned. “Other Cash Compensation Programs” is defined as cash payments to management employees that are not predicated upon the criteria and thresholds contained in the Plan. Per discussions and as specified in the Letters of Agreement, this term does not include salary, stock-based compensation, severance, retirement benefits or deferred payments of base compensation, or eligible cash bonuses from prior years. “Plan Year” is defined as the 2008 calendar year. “Profit Sharing Plan” is defined as the 2008 Employee Profit Sharing Plan. “Target Award” is defined as the award (stated as a percentage of Eligible Earnings) for an eligible participant when target level is achieved on the financial measure.The Target Award is determined by the employee’s job classification and level. Plan Measures As outlined earlier, the Plan is comprised of two components: customer service and financial. Customer Service Component The customer service component of the Plan will include three performance metrics – customer satisfaction, monthly dependability and annual dependability.The Plan will reward employees if American achieves at least one of the three metrics. The customer satisfaction metric will be based on American’s Likelihood to Recommend Score.The monthly dependability metric will be based on American’s Monthly D-0 Performance and the annual dependability metric will be based on Annual A+14 Rank. Awards will be earned for meeting or exceeding the minimum requirements set forth below.These award levels are the same for all employees regardless of job classification or level. 1. $40 for each month that the Likelihood to Recommend Score meets or exceeds the Likelihood to Recommend Target 2. $40 for each month that the Monthly D-0 Performance meets or exceeds the Monthly D-0 Target 3. $250 if American achieves a top half ranking among its Competitors, as measured by the Annual A+14 Rank, for the Plan Year If both monthly metrics are achieved in any single month, the awards will be additive.If the annual metric is achieved, it will be additive to any monthly awards. Awards under the customer service component will be paid annually by March 15, 2009, regardless of performance under the financial component. Financial Component The financial component of the Plan will be based upon American’s Pre-Tax Earnings Margin for the Plan Year.The measure has a threshold (performance below this level earns no award), a target and a maximum as reflected below: American’s Pre-Tax Earnings Margin Threshold5% Target 10% Maximum15% For non-management, support staff and management levels 1-4, awards under the financial component, in combination with the customer service awards, will provide total annual Plan payouts ranging from 2.5% of Eligible Earnings at threshold, 5% of Eligible Earnings at target and 10% of Eligible Earnings at maximum.Award levels have a linear progression as American’s Pre-Tax Earnings Margin increases between the threshold and target levels, and between the target and maximum levels. American’s Pre-TaxAward as a % of Earnings MarginEligible Earnings Threshold5%2.5% Target 10%5.0% Maximum 15%10.0% For management Levels 5 and above, none of whom participate in the Profit Sharing Plan, the Plan is the successor to the traditional Incentive Compensation Plan.As in the past, the awards for employees at Level 5 and above will be determined by the senior management of AMR or, in certain instances, by the Board; will vary by level; and will be based on an assessment of individual performance. If the company does not achieve the threshold level of American’s Pre-Tax Earnings Margin, there will be no financial performance payout. However, a participant retains any awards earned in the Plan Year for customer service performance.When the threshold level of American’s Pre-Tax Earnings Margin is met, participants may be entitled to a payment under the Plan (refer to the example below).In this case, any customer service awards earned during the Plan Year, act as a “deposit” against the amount to be awarded pursuant to the financial component.The amount of the financial performance payout a participant receives will be the difference, if any, between what is earned under the financial performance formula and what has already been earned through the customer service awards. For example, assume a $730 customer service award is earned by an employee during 2008 and American achieves a 5% Pre-Tax Earnings Margin. Customer Service Component Amount of Award Monthly Likelihood to Recommend Score $240 Monthly D-0 Performance $240 Annual A+14 Rank $250 Total Customer Service Component Payout $730 Financial Component ~ Threshold award equal to 2.5% of employee’s Eligible Earnings of $40,000, for achievement of American’s 5% Pre-Tax Earnings Margin 2.5% x $40,000 $1,000 Less Customer Service Component Payout ($730) Total Financial Component Payout $270 Total Annual payout is $1,000 ($730+ $270), or 2.5% of Eligible Earnings The AIP Letters of Agreement provide that Other Cash Compensation Programs for management employees may be no more than 20% of the maximum possible award that was or could have been earned by the individual management employee under the Plan formula (the “20% Limitation”).Any payment under the 20% Limitation shall be made by March 15, 2009. The Board has established a program that, based on an individual’s performance, anticipates payouts to Level 5 and above management employees up to the 20% Limitation. (Level 5 and above employees are not eligible for the Profit Sharing Plan)This program is designed to commence payments at $500 million in American’s pre-tax earnings, the same financial threshold as exists in the Profit Sharing Plan.This is consistent with the company’s past practice of restricting payouts under any management incentive compensation program until payouts occur under the corresponding employee Profit Sharing Plan.Payouts under this program will cease when the financial threshold under the Plan (a 5% Pre-Tax Earnings Margin for American) is achieved.Any payment under the program described in this paragraph shall be made by March 15, 2009. Although the Board has determined that a program to use the flexibility provided for in the Letters of Agreement will not commence until reaching a threshold of $500 million in American’s pre-tax earnings and will be discontinued when the financial threshold of the Plan is achieved, the company also retains the ability to make a payment to an individual under the 20% Limitation as provided for in the Letters of Agreement. The Letters of Agreement and related discussions specify that for purposes of the 20% Limitation, Other Cash Compensation Programs does not include salary, stock-based compensation, severance, retirement benefits or deferred payments of base compensation, or eligible cash bonuses from prior years. Eligibility for Participation Customer Service Component Eligibility for the customer service component of the Plan, including each of the three performance metrics, will be determined on a month-by-month basis.To earn an award under the customer service component of the Plan, an individual must have been employed as a regular full-time or part-time employee at American, in a participating workgroup (employees in the United States, Puerto Rico and the U.S. Virgin Islands) during the applicable month. The Committee, at its discretion, may permit participation by employees of Affiliates who have been so employed by the Affiliate since the first day in the applicable month, if they become employed by American during the applicable month during the Plan Year. In addition to the terms listed above, in order for full-time and part-time employees to earn a payout under the customer service measure, an individual cannot be on any type of leave during the applicable month, except an approved FMLA, injury on duty, military, overage or time-card leave, as provided for under the company’s policies, collective bargaining agreement or state law as applicable. Moreover, an individual will not be eligible to earn a customer service award if such individual is, at the same time, eligible to participate in: i) any incentive compensation, profit sharing, commission or other bonus plan sponsored by an Affiliate of American, or ii) any commission or bonus plan, with the exception of American’s Profit Sharing Plan or provisions of the Annual Incentive Plan, sponsored by American, any division of American or any Affiliate of American In order to earn a customer service award under the Plan, an individual must satisfy the aforementioned eligibility requirements and must be an employee of American or an Affiliate at the time an award under the Plan is paid.If an individual has retired from American or an Affiliate, has been laid off, is on leave of absence with reinstatement rights, is Disabled, or has died, the award which the individual otherwise would have received under the Plan but for such retirement, lay-off, leave, Disability, or death will be paid (on a pro rata basis) to the individual, or his/her estate in the event of death. The percentage of the payout that an individual receives for any given month will be determined based upon the percentage of his/her schedule that the individual fulfills in that month.For Plan purposes, an individual will be considered to have fulfilled his/her schedule if he/she actually works at least 50% of his/her scheduled time (50% of monthly guarantee hours for flight crew or 50% of reserve days for reserve crew) or takes a scheduled vacation or time-card leave, which, together with his/her actual work time, amounts to at least 50% of his/her scheduled time for the month.If an individual does not fulfill his/her scheduled time due to one of the aforementioned leaves, his/her award will be pro rated based on actual hours worked in that month (vis-a-vis hours scheduled in that month); otherwise, no payment will be made. Financial Component To earn an award under the financial component of the Plan, an individual must have been employed as a regular full-time or part-time employee at American, in a participating workgroup (employees in the United States, Puerto Rico and the U.S. Virgin Islands) during the Plan Year to be eligible to participate in the Plan. The Committee, at its discretion, may permit participation by employees of Affiliates who have been so employed by the Affiliate during the Plan Year, if they become employed by American during the Plan Year.In such instances, only eligible earnings at American will be included in the payout calculation. Notwithstanding the forgoing, however, an individual will not be eligible to participate in the Plan if such individual is, at the same time, eligible to participate in: i) any incentive compensation, profit sharing, commission or other bonus plan sponsored by an Affiliate of American, or ii) any commission or bonus plan, with the exception of American’s Employee Profit Sharing Plan or provisions of the Annual Incentive Plan, sponsored by American, any division of American or any Affiliate of American In order to earn an award under the financial component of the Plan, an individual must satisfy the aforementioned eligibility requirements and must be an employee of American or an Affiliate at the time such financial award under the Plan is paid.If at the time such awards are paid under the Plan, an individual has retired from American or an Affiliate, has been laid off, is on leave of absence with reinstatement rights, is Disabled, or has died, the award which the individual otherwise would have received under the Plan but for such retirement, lay-off, leave, Disability, or death may be paid (on a pro rata basis) to the individual, or his/her estate in the event of death, at the discretion of the Committee. Allocation of Individual Awards The Committee, in consultation with the Chairman, President and CEO of American, will approve awards for officers of American, including the Named Executive Officers.The award for an officer will be equal to an amount calculated in accordance with this Plan, as adjusted for individual performance; provided, however, that the sum of all awards made to officers may not exceed the sum of officer awards as calculated in accordance with this Plan.Awards for the Named Executive Officers will be equal to the award earned under the financial component of the Plan.An award under the Plan to an officer may not exceed the amount set forth in Section 11 of the 1998 Long Term Incentive Plan, as amended. The Chairman, President and CEO of American, in consultation with the executive and senior vice presidents of American, will approve awards for non-officer eligible employees (Level 5 and above).An award for a non-officer will be equal to an amount calculated in accordance with this Plan, as adjusted for individual performance; provided, however, that the sum of all awards made to non-officers may not exceed the sum of non-officer awards calculated in accordance with this Plan. Administration The Committee shall have authority to administer and interpret the Plan, establish administrative rules, approve eligible participants, and take any other action necessary for the proper and efficient operation of the Plan, consistent with the Letters of Agreement reached with each of the unions.The amount, if any, of the Fund shall be audited by the General Auditor of American based on a certification of American’s Pre-Tax Earnings Margin by AMR’s independent auditors.For the Financial Measure, a summary of awards under the Plan shall be provided to the Committee at the first regular meeting following determination of the awards.To the extent a Measure is no longer compiled by American during a Plan Year, the Committee will substitute a comparable performance measure for the remainder of the Plan Year. Method of Payment The Committee will determine the method of payment of awards.The customer service and financial awards shall be paid (net of all required and authorized deductions) as soon as practicable after audited financial statements for the Plan Year are available, but no later than March 15, 2009. General Neither this Plan nor any action taken hereunder shall be construed as giving any employee or participant the right to be retained in the employ of American or an Affiliate. Nothing in the Plan shall be deemed to give any employee any right, contractually or otherwise, to participate in the Plan or in any benefits hereunder, other than the right to receive payment of such incentive compensation as may have been expressly awarded by the Committee. In consideration of the employee’s privilege to participate in the Plan, the employee agrees (i) not to disclose any trade secrets of, or other confidential/restricted information of, American or its Affiliates to any unauthorized party, (ii) not to make any unauthorized use of such trade secrets or confidential or restricted information during his or her employment with American or its Affiliates or after such employment is terminated, and (iii) not to solicit any then current employees of American or any other subsidiaries of AMR to join the employee at his or her new place of employment after his or her employment with American or its Affiliates is terminated. The employee shall not have the right to defer any payment under the Plan, except under a Plan intended to comply with section 401(k) of the Internal Revenue Code of 1986, as amended (the “Code”). It is intended that this Plan be exempt from regulation under the Employee Retirement Income Security Act of 1974, as amended, as a “payroll practice” and a “bonus program”, as described in U.S. Department of Labor Regulations 2510.3-1(b) and 2510.3-2(c), respectively.This Plan is intended to provide “short-term deferrals”, as described in Treasury Regulation 1.409A-1(b)(4) under section 409A of the Code or successor guidance thereto, and is intended not to be a “nonqualified deferred compensation plan”, as described in Treasury Regulation 1.409A-1(a)(1) under section 409A of the Code or successor guidance thereto.In the administration and interpretation of the Plan, such intention is to govern.
